DETAILED ACTION
Remarks
The instant application having Application Number 16/376143 filed on April 5, 2019 has a total of 12 claims pending in the application; there are 1 independent claims and 11 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated April 5, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claims 9-14 are objected to because of the following informalities:  clams 9-14 are objected to because they are dependent from claim 8 and there is no claim 8 in the claim set dated April 5, 2019.  Claims 1-8 are missing in the claim set dated April 5, 2019.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US Patent Publication No. 2018/0225660 A1, ‘Chapman’, hereafter, provided by the Applicant’s IDS) in view of Freeney et al. (US Patent Publication No. 2016/0162897, ‘Freeney’, hereafter).

Regarding claim 15. Chapman teaches a non-transitory computer readable medium comprising instructions, that when read by a processor (computing device comprising a processor and a non-transitory machine-readable storage medium capable of performing the various tasks and processes, Chapman [0035-0036]), cause the processor to perform: 
sending, by a node A, a signed transaction TrA to a node B to update a token TKNA on a ledger of a blockchain A (Examiner interprets TrA and TKNA as transaction A and token A.  The application server may then generate blocks for the system blockchain, where the blocks contain data from the records of the system database. The application server may then update a local instance of the system blockchain, and subsequently instruct network nodes to update the instances of the system blockchain stored locally on each of the network nodes. … The application server then transmits the new block to each respective network node, Chapman [0024]);
submitting, by the node A, the TrA signed by the node B to the blockchain A; receiving from the node B a signed transaction TrB to create a token TKNB on a ledger of a blockchain B (Examiner interprets TrA as transaction A, TrB as transaction B and TKNB token B.  The systems may generate the digital payment token based on one or more outputs generated by a smart contract auto-calculation. The systems and methods may generate a first block containing the digital payment token and append the first block to a blockchain. … the systems and methods may retrieve the block containing the digital payment token and update the digital payment token to generate an updated digital payment token, Chapman [0006-0008].  The systems and methods disclosed herein may provide a back-end functionality to securely track and update the statuses of payment obligations between parties based on transaction and payment records between multiple parties stored in the blockchain … may provide for a blockchain to automatically and intelligently securely update the statuses of payment obligations based upon payment confirmations received from third party servers. More specifically, the systems and methods may generate a digital payment token associated with a payor-user indicating the status of a payment obligation of the payor-user. The systems may generate the digital payment token based on one or more outputs generated by a smart contract auto-calculation, Chapman [0034-0037]); 
activating, by the node A, the TrA to update the TKNA by submission of a secret value (x) signed by a private key of the node A to the blockchain A (Examiner interprets TrA and TKNA as transaction A and token A.  The systems may generate the digital payment token based on one or more outputs generated by a smart contract auto-calculation. The systems and methods may generate a first block containing the digital payment token and append the first block to a blockchain. … the systems and methods may retrieve the block containing the digital payment token and update the digital payment token to generate an updated digital payment token, Chapman [0006-0008].  A network node of the network nodes may update the digital payment token based upon receiving a full or partial payment confirmation message from third party payment server or a payment system implemented by the distributed network nodes. In some embodiments, the payment system implemented by the distributed network nodes may be separate from the implementation of the blockchain. The network node may then generate a new block (or token block) containing the updated digital token block, Chapman [0018-0019], [0024].  The network node may have to ensure data privacy and keep the information within the digital payment token, such as identifying information of the payee and identification information of the payor, private and confidential, Chapman [0016], [0020]). 
Freeney does not teach
sending the TrB signed by the node A to the node B to be submitted to the blockchain B  
However, Freeney teaches
sending the TrB signed by the node A to the node B to be submitted to the blockchain B (Examiner interprets TrB as transaction B.  The one or more client devices 120 and the one or more servers 122 may communicate using any protocol according to which data may be transmitted from the client 120 to the server 122 and vice versa … the client 120 and server 122 exchange the data using public key cryptography; for instance, the client and the server 122 may each generate a public and private key, exchange public keys, and encrypt the data using each others' public keys while decrypting it using each others' private keys, Freeney [0005], [0027], Transmitting authentication information between machine on a network, Freeney [0064]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Chapman and Freeney before him/her, to modify Chapman with the teaching of Freeney’s systems and methods for user authentication using crypto-currency transactions as access tokens.  One would have been motivated to do so for the benefit of providing Chapman an immutable identification authentication using public key cryptography and audit chains (Freeney, Abstract and [0001]).
Regarding claim 16. Chapman as modified by Freeney teaches, further comprising instructions, that when read by the processor, cause the processor to provide the x to the node B to sign the x by a private key of the node B and to submit the signed x to the blockchain B (The data storage device may contain the private key and may be configured to create a digital signature using the private key; for instance, the data storage device may be configured to produce a datum containing a timestamp, such as a timestamp containing the current date and time, sign it with the private key, and provide the resulting signature, Freeney [0040].  Encryption keys may be used to encrypt the data blocks of the system blockchain. Additionally or alternatively, encryption keys may be used to confirm, or "sign," data transfers to confirm to a data transfer recipient that the data originated from a known party. Encryption keys may be also be used by users at an application level to apply a digital signature to a document or contract, which, in some cases, may trigger instructions from script code of a smart contract stored on the system blockchain Chapman [0034]).  
Regarding claim 17. Chapman as modified by Freeney teaches, wherein the node B enables the TrB to update the TKNB linked to the TKNA  (Chapman [0024]).
Regarding claim 18. Chapman as modified by Freeney teaches, further comprising instructions, that when read by the processor, cause the processor to send the TrA to add a public key of the node B as a sign-lock key for updates to linked fields of the TKNA (Freeney [0040], Chapman [0034]).
Regarding claim 19. Chapman as modified by Freeney teaches, further comprising instructions, that when read by the processor, cause the processor to include a hash value h=Hash(x) and a time into the TrA, wherein the x is randomly selected and known only to the node A and the time is a period for activation of the TrA (datum containing a timestamp, such as a timestamp containing the current date and time, sign it with the private key, and provide the resulting signature, Freeney [0040], [0044].  The application may generate a hash value of the contents of the first block and store the hash value in the first block. For instance, the application server may hash portions of the first block separately to create intermediate hash values and generate a final hash value based on the intermediate hash values and store the final hash value in the first block. Alternatively, the application server may hash the entire content of the first block to generate the final hash value and store the hash value in the first block, Chapman [0041], [0047], [0052]).  
Regarding claim 20. Chapman as modified by Freeney teaches, further comprising instructions, that when read by the processor, cause the processor to send to the node B a verification transaction that includes a public key of the node A and a public key of the node B, wherein the verification transaction is signed by the private key of the node A (signature verification, Freeney [0029], [0040], [0044]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168